          Case 1:20-cv-04413-WMR Document 16 Filed 02/03/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

    Marcus Ingram, Individually
      Plaintiff,
         v.                               CIVIL ACTION FILE
                                          NO. 1:20-cv-04413-WMR

    Mings V LLC a Limited Liability
    Corporation,

      Defendants.
                                      ORDER

        The parties have announced that this case has settled [Doc 15]. The

Court DIRECTS the Clerk of Court to terminate the Motion to Dismiss

[Doc 9] and ADMINISTRATIVELY CLOSE this case. The parties shall

file a dismissal or other filing disposing of this case upon finalization of

the settlement. If settlement negotiations fail, the parties shall promptly

move to reopen the case.1

        SO ORDERED this 3rd day of February, 2021.




1 Administrative closure is a docket-control device used by the Court for
statistical purposes. The parties need only file a motion to reopen the
case if settlement negotiations fail. Administrative closure will not
prejudice the rights of the parties to this litigation in any manner.
